Citation Nr: 0624105	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  05-39 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to waiver of recovery of nonservice-connected 
disability pension benefit overpayment in the calculated 
amount of $2,055.00, for the period July 1, 2002, to February 
28, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1944 to January 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the October 2005 decision by 
the Committee on Waivers and Compromises (Committee) located 
at the Department of Veterans Affairs (VA) Regional Office 
and Pension Center in Milwaukee, Wisconsin (RO).

A motion to advance this case on the Board's docket was 
received and granted by the Board in June 2006, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2005).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The June 2006 Remand in this case directed, in part, that 
several financial and procedural documents, pertinent to the 
veteran's claim for entitlement to waiver of recovery of 
nonservice-connected disability pension benefit overpayment, 
were not associated with the veteran's claims file.  These 
included a December 2003 letter from the RO, informing the 
veteran of the termination of his nonservice-connected 
pension benefits; a later December 2003 notice of overpayment 
from VA's Debt Management Center (DMC), notifying the veteran 
of his debt; and the veteran's October 2005 request for 
waiver of recovery of overpayment.

Review of the evidence of record reflects that the financial 
and notification documents described above have been obtained 
and associated with the veteran's claims file.  However, the 
veteran's representative asserted in the July 2006 informal 
hearing presentation that the issue on appeal was not 
readjudicated by the RO, nor was a supplemental statement of 
the case issued to the veteran and his representative with an 
opportunity to respond.  

The United States Court of Appeals for Veterans Claims has 
stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  In this case, the June 2006 remand clearly 
directed the RO, via the AMC, to readjudicate the veteran's 
claim based on the newly acquired records, and to provide the 
veteran and his representative with a supplemental statement 
of the case before returning the veteran's appeal to the 
Board.  It appears that this has not been accomplished.  

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice as 
required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   

2.  The documents obtained following the 
June 2006 Board remand, to include the 
December 2003 RO notification letter, 
December 2003 DMC notice of overpayment, 
and the veteran's October 2005 request 
for waiver of recovery of overpayment, 
must be reviewed, and the issue on 
appeal readjudicated by the RO.  
Subsequently, if the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  

3.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the RO must 
review the claims file, and both the 
June 2006 Remand and this Remand, to 
ensure that it is in complete compliance 
with the directives of this Remand.  If 
it is deficient in any manner, the RO 
must implement corrective procedures at 
once.   Compliance by the RO is neither 
optional nor discretionary.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Finally, 
the appeal must be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

THE BOARD NOTES THAT THE VETERAN IS 82 YEARS OF AGE.  This 
claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



